DETAILED ACTION
                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 10, 2019 was filed on the mailing date of the application on September 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 10, and 15 similarly recite, “…acquiring a second value represented by the second number of bits obtained by reducing the first number of bits representing a first value…” where “the first number of bits” and “the second number of bits” lack antecedent basis.
Claims 3, 6, and 9 similarly recite, “…in each layer included in the intermediate layer…” where claim 3 depends upon independent claim 1 (claim 6 depends upon claim 4, and further dependent upon claim 3) and claim 9 depends upon independent claim 7, which recite, “…a deep layer neural network having an intermediate layer including a convolution layer…” where “each layer included in the intermediate layer…” denotes the “intermediate layer” comprises a plurality of layers, where the claims fail to specifically denote such teaching.
Claims 10 and 15 similarly recite, “calculating a first difference average value…” where “difference” and “average” have distinct meanings, separately, and the claims fail to distinctly define “difference average” combined.  For prior art purposes, it is considered a “difference average value” is simply a value.
Claims 13 and 18 similarly recite, “…dividing the first value into predetermined areas…” where, by definition, “the first value” may be a numeric quantity and an “area” may include the surface between a set of lines, but is unclear how a “numeric quantity” is divided into “areas.”  
Claims 13 and 18 also similarly recite, “…calculating a second difference average value between a value of each of the divided areas and the second value…” where “difference average” is unclear as noted for claims 10 and 15 above, and further unclear if a “second difference average value” is calculated for each of the divided areas, this would render multiple values, not just a single value.  Please note that prior art is not applied to claims 13 and 18 (as well as claims 14 and 19 for depending upon claims 13 and 19, respectively) due to the 112(b) issues to avoid erroneous interpretations. 
Dependent claims 2, 4, and 5 are also rejected for depending upon rejected independent claim 1 and/or dependent claim 3; dependent claim 8 is also rejected for depending upon rejected independent claim 7; dependent claims 11, 12, and 14 are also rejected for depending upon rejected independent claim 10 and/or 13; dependent claims 16, 17, and 19 are also rejected for depending upon rejected independent claim 15 and/or 18.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (US 2019/0294413).

As to claim 1, Vantrease et al. disclose a method of a learning processing of a deep layer neural network (Figure 1, multi-layer neural network 100, Figure 2 further illustrates convolutional neural network) having an intermediate layer including a convolution layer (Figure 1 illustrates multi-layer neural network 1000 includes an input layer 110, one or more hidden (intermediate) layers 120, and an output layer 130, where Figure 2 illustrates first convolutional layer 215, pooling layer 225, second convolution layer 235, pooling layer 245, flatten layer 255, and fully-connected layer 260 with input layer 270, hidden layers 280 and output layer 290), in an information processing (e.g. Figure 5) using a processor (e.g. neural network processor 502 with computing engine 524 and post-processor 528) and a memory (e.g. memory 512 and/or state buffer 522 and output buffer 526 of neural network processor 502) used for an operation of the processor ([0070] notes memory 512 configured to store instructions, input data, and weights or other parameters of the trained neural network received from the host device, and may also store the output of neural network processor 502), the method (Figures 7B and 8) comprising: acquiring a second value represented by the second number of bits (8-bit integers) obtained by reducing (e.g. quantizing) the first number of bits representing a first value (e.g. 32-bit floating point numbers) being an input value (e.g. input as floating point (FP)) in units of channel (e.g. step 710 (and step 810) and [0090] (and [0101]) notes receiving inputs, such as weights and test samples represented by floating point values at the input of the convolution layer, the inputs to the convolution layer as input for images as RGB values within the range of 0 and 255, where [0042] notes an input image 210 including multiple channels, each channel representing a certain component of the image, e.g. a red channel, a green channel, and a blue channel, each channel may be represented by a 2D matrix of pixels having pixel values in the range of 0 to 255 (e.g. 8-bit)) in the intermediate layer of the deep layer neural network (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), see [0085] thru [0088]); storing the acquired second value of the second number of bits into the memory (Figure 5 illustrates neural network processor 502 comprising computing engine 524, further illustrated as computing engine 600 at Figure 6, [0075] notes computing engine 524 (or computing engine 600) includes an array of processing elements (PEs) to perform matrix convolution and/or matrix multiplication, thus implementing a convolution layer or a fully-connected layer, where Figures 5 and 6 illustrate outputs of computing engine 524 (or computing engine 600) stored in output buffer 526 (or output buffer 630), step 825 and [0102] notes the quantized inputs stored in memory); and performing a back propagation using the second value stored in the memory instead of the first value ([0034] thru [0037] note performing backward propagation to reduce/minimize errors, where for every input in a training dataset, the output of the artificial neural network may be observed and compared with the expected output, and the error between the expected output and the observed output may be propagated to the previous layer). 

Vantrease et al. do not specifically disclose performing back propagation as part of the methods of Figures 7 and 8 as described, but, as noted above, disclose performing back propagation for every input in a training dataset and is repeated until the output error is below a threshold to reduce and/or minimize error which results in better performance of the network ([0034] thru [0037]).

As to claim 2, Vantrease et al. disclose the acquiring the second value of the second number of bits comprises setting the number of bits capable of representing the second value with a predetermined learning accuracy as the second number of bits in units of channel, based on a maximum value or a minimum value of the first value in units of channel to reduce the first number of bits in units of channel (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), where [0086] notes storing the minimum and maximum values of the network parameters for each layer, and then asymmetrically quantizing each floating point value to a closest integer in a linear set of integers within a range (e.g. 0-255 for 8-bit unsigned integers), where the lowest value in the range may correspond to the minimum value of the parameters for each layer and the highest value in the range may correspond to the maximum value of the parameters of each layer). 

As to claim 3, Vantrease et al. disclose the acquiring the second value of the second number of bits comprises setting the second number of bits being a fixed value based on a predetermined learning accuracy in each layer included in the intermediate layer as the number of bits of a value obtained by a quantization of the first value (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), see [0085] thru [0088]). 

As to claim 4, Vantrease et al. disclose the acquiring the second value of the second number of bits comprises quantizing respective activations in units of channel in the intermediate layer based on a predetermined number of quantization bits, and the storing into the memory comprises storing a quantization activation represented by the predetermined number of quantization bits into the memory (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), see [0085] thru [0088]).

As to claim 5, Vantrease et al. disclose the acquiring the second value of the second number of bits comprises setting the number of quantization bits as the number of the second bits in units of channel by the predetermined learning accuracy based on a maximum value or a minimum value of the activation performed in units of channel (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), where [0086] notes storing the minimum and maximum values of the network parameters for each layer, and then asymmetrically quantizing each floating point value to a closest integer in a linear set of integers within a range (e.g. 0-255 for 8-bit unsigned integers), where the lowest value in the range may correspond to the minimum value of the parameters for each layer and the highest value in the range may correspond to the maximum value of the parameters of each layer).

As to claim 6, Vantrease et al. disclose the acquiring the second value of the second number of bits comprises when quantizing the activation in units of channel, setting the fixed value based on the predetermined learning accuracy in each layer included in the intermediate layer as the number of bits of the value obtained by the quantization (step 720 (and step 820) and [0091] (and [0102]) notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 742 and 744 (and steps 812 and 814), see [0085] thru [0088]).

Claims 7-9 are similar in scope to claims 1-3, respectively, and are therefore rejected under similar rationale.

As to claim 10, Vantrease et al. disclose a method of a learning processing of a deep layer neural network (Figure 1, multi-layer neural network 100, Figure 2 further illustrates convolutional neural network) having an intermediate layer including a convolution layer (Figure 1 illustrates multi-layer neural network 1000 includes an input layer 110, one or more hidden (intermediate) layers 120, and an output layer 130, where Figure 2 illustrates first convolutional layer 215, pooling layer 225, second convolution layer 235, pooling layer 245, flatten layer 255, and fully-connected layer 260 with input layer 270, hidden layers 280 and output layer 290), in an information processing (e.g. Figure 5) using a processor (e.g. neural network processor 502 with computing engine 524 and post-processor 528) and a memory (e.g. memory 512 and/or state buffer 522 and output buffer 526 of neural network processor 502) used for an operation of the processor ([0070] notes memory 512 configured to store instructions, input data, and weights or other parameters of the trained neural network received from the host device, and may also store the output of neural network processor 502), the method (Figure 8) comprising: acquiring a second value represented by the second number of bits (8-bit integers) obtained by reducing  (e.g. quantizing)  the first number of bits representing a first value (e.g. 32-bit floating point numbers) being an input value (e.g. input as floating point (FP)) in units of channel (e.g. step 810 and [0101] notes receiving inputs, such as weights and test samples represented by floating point values at the input of the convolution layer, the inputs to the convolution layer as input for images as RGB values within the range of 0 and 255, where [0042] notes an input image 210 including multiple channels, each channel representing a certain component of the image, e.g. a red channel, a green channel, and a blue channel, each channel may be represented by a 2D matrix of pixels having pixel values in the range of 0 to 255 (e.g. 8-bit)) in the intermediate layer of the deep layer neural network (step 820 and [0102] notes the floating point inputs may be quantized to signed or unsigned integers, such as 8-bit signed integers (INT8), 8-bit unsigned integers (UINT8), 16-bit signed integers (INT16), or 16-bit unsigned integers (UINT16), the quantization may be symmetrical or asymmetrical linear quantization based on the minimum and maximum values determined at steps 812 and 814, see [0085] thru [0088]); calculating a first difference average value (e.g. zero-point integer(s)) between the acquired second value of the second number of bits and the first value of the first number of bits ([0092] notes quantization may be performed based on a transformation that converts real values to integer values, where in order for the quantized implementation of such layers to be feasible, it is desirable that the real value 0 be exactly representable by a quantized number referred to as a zero-point integer, see [0093] thru [0097]); and storing the acquired second value and the calculated first difference average value into the memory (step 825 and [0102] notes storing quantized inputs and the zero-point integers in memory).

As noted above, Vantrease et al. disclose calculating zero-point integers from equations where variable represents a quantized integer value and the real value, e.g. the floating point value, which is considered the “difference average value” as claimed, where the claim fails to specifically define the “difference average” value as noted in the 112(b) rejection, thus the interpretation of the zero-point integer as the “difference average value” yields predictable results, without changing the scope of the invention. 

As to claim 11, Vantrease et al. disclose performing a back propagation including a compensation processing using the second value and the first difference average value stored in the memory ([0034] thru [0037] note performing backward propagation to reduce/minimize errors, where for every input in a training dataset, the output of the artificial neural network may be observed and compared with the expected output, and the error between the expected output and the observed output may be propagated to the previous layer, [0103] notes the quantized inputs may be read from memory and pre-processed by subtracting the zero-point integer from the quantized inputs to generate difference values to shift the quantized inputs and convert the quantized inputs into difference values in, for example, 9-bit signed integers).

As to claim 12, Vantrease et al. disclose performing a back propagation in units of channel by using an input value in units of channel compensated by the compensation processing ([0034] thru [0037] note performing backward propagation to reduce/minimize errors, where for every input in a training dataset, the output of the artificial neural network may be observed and compared with the expected output, and the error between the expected output and the observed output may be propagated to the previous layer, [0103] notes the quantized inputs may be read from memory and pre-processed by subtracting the zero-point integer from the quantized inputs to generate difference values to shift the quantized inputs and convert the quantized inputs into difference values in, for example, 9-bit signed integers).

Claims 15-17 are similar in scope to claims 10-12, respectively, and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leibovich et al. (US 2019/0102673) disclose a system and method of compressing activation functions for a convolutional network based on non-uniform quantization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612